Mr. Justice Robb
delivered the opinion of the Court:
The decree below was right. That this alley had been assessed for taxes as the property of the trustees and never had been accepted as a public alley is quite beside the question. The moment the trustees conveyed the Gallagher parcel with a recognition of the existence of this alley, which was reasonably necessary to the enjoyment of the parcel conveyed, the easement of the grantee became fixed and the title of subsequent grantees of the other parcels, including the grantee of this alley, was burdened with this easement. The rule is so well established and has been so frequently and carefully stated that we shall not dwell upon it. In Frizzell v. Murphy, 19 App. D. C. 440, where the owner of two adjoining lots, having built a house on each, the second story of one house projecting over the adjoining-lot 3 or 4 feet, conveyed the lot upon which this house stood with the improvements, easements, rights, and privileges thereto, appertaining, it was held that neither the grantor nor anyone claiming under him thereafter could challenge the situation. *454The court said: “By this severance, what was at that time a mere quasi easement for the benefit of the building on Lot No. 5 became a fixed and permanent easement by implied grant, and the owner thus conveying the one lot as the quasi dominant tenement could not derogate from his grant or deny to his grantee, or those claiming under the latter, the use and benefit of what was at the time of severance of the unity of ownership an open and apparent easement reasonably necessary to the enjoyment of the part granted.” It was pointed out that after this easement the original owner could not with success have asserted a claim to have the projection removed, and that what he could not do those who claimed under him could not do. In Wood v. Grayson, 22 App. D. C. 432, the court quoted the words of Mr. Justice Story in United States v. Appleton, 1 Sumn. 492, Fed. Cas. No. 14,463, as follows: “In truth, every grant of a thing naturally and necessarily imports a grant of it as it actually exists, unless the contrary is provided for.” See also Wilson v. Riggs, 27 App. D. C. 550; Robinson v. Hillman, 36 App. D. C. 241.
In the present case, the power of the trustees to subdivide lot 1 in the manner shown on the diagram is not questioned, nor could it be, since the reservation of this alley rendered more salable each of the other parcels, and especially enhanced the value of the Gallagher parcel, which otherwise could have been entered from the front only. In view of the situation then existing, it is too plain to admit of doubt that the existence of the alley was taken into consideration by the parties when the sale of the Gallagher parcel was made. Having sold that parcel with reference to the alley, the grantors could not thereafter derogate from their grant by interfering with the enjoyment by the grantee of the easement impliedly granted. And what could not be done by the original grantors obviously may not be done by appellants, their grantees.
Decree affirmed, with costs.' Affirmed.